Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2 and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0026561 (Lu et al.) (hereinafter “Lu”).

    PNG
    media_image1.png
    593
    631
    media_image1.png
    Greyscale
 
Regarding claim 1, Figs. 1-5 show a sheet holding device comprising:
a sheet placement surface (upper surface of element 1) on which a sheet is to be placed; and 
a sheet regulating member (2) movable in a contacting direction (right in Fig. 2) to contact and a separating direction (left in Fig. 2) to separate from an edge of the sheet placed on the sheet placement surface (upper surface of element 1),
the sheet regulating member (2) including:
a grip portion (“grip portion” in annotated Fig. 2) configured to be gripped by a user to move the sheet regulating member (2); and
a non-grip portion (“non-grip portion” in annotated Fig. 2) lower in height from the sheet placement surface (upper surface of element 1) than the grip portion (“grip portion” in annotated Fig. 2),

Regarding claim 2, Figs. 1-5 show that a whole of the at least one end face of the non-grip portion (“non-grip portion” in annotated Fig. 2) is the slope.
Regarding claim 4, Figs. 1-5 show that the non-grip portion (“non-grip portion” in annotated Fig. 2) has slopes on both end faces in the contacting direction (right in Fig. 2).
Regarding claim 5, Figs. 1-5 show that the contacting direction (right in Fig. 2) and the separating direction (left in Fig. 2) of the sheet regulating member (2) are orthogonal to a sheet conveyance direction (down in Fig. 2) in which the sheet is conveyed from the sheet placement surface (upper surface of element 1),
wherein the sheet regulating member (2) includes at least two of non-grip portions (“one non-grip portion” and “another non-grip portion” in annotated Fig. 2), including the non-grip portion (“non-grip portion” in annotated Fig. 2), across the grip portion (“grip portion” in annotated Fig. 2) in the sheet conveyance direction (right in Fig. 2), and wherein a non-grip portion (“one non-grip portion” in annotated Fig. 2) of the at least two non-grip portions (“one non-grip portion” and “another non-grip portion” in annotated Fig. 2) upstream of the grip portion (“grip portion” in annotated Fig. 2) in the sheet conveyance direction (right in Fig. 2) has the slopes on both end faces in the contacting direction (right in Fig. 2).
the edge of the sheet” in this claim depends upon the article or medium that is acted upon by the structure being claimed.  As such, this recitation does not patentably distinguish claim 6 from the prior art apparatus of Lu, particularly in view of MPEP2115.
Regarding claim 7, Figs. 1-5 show that the contacting direction (right in Fig. 2) and the separating direction (left in Fig. 2) of the sheet regulating member (2) are orthogonal to a sheet conveyance direction (down in Fig. 2) in which the sheet is conveyed from the sheet placement surface (upper surface of element 1),
wherein the sheet regulating member (2) includes at least two non-grip portions (“one non-grip portion” and “another non-grip portion” in annotated Fig. 2), including the non-grip portion (“non-grip portion” in annotated Fig. 2), across the grip portion (“grip portion” in annotated Fig. 2) in the sheet conveyance direction (down in Fig. 2), and
wherein a non-grip portion (another non-grip portion in annotated Fig. 2) of the at least two non-grip portions downstream of the uppermost portion of the grip portion (“grip portion” in annotated Fig. 2) in the sheet conveyance direction (down in Fig. 2) has the sheet regulating surface.

wherein the grip portion (“grip portion” in annotated Fig. 2) is disposed at a position overlapping with the single guide member (including 21).
Regarding claim 9, Figs. 1-5 show two sheet regulating members (2 and 3), including the sheet regulating member (2), configured to regulate both edges of the sheet placed on the sheet placement surface (upper surface of element 1); and
a moving mechanism (Fig. 2) configured to move, in conjunction with movement of one (2) of the two sheet regulating members (2 and 3), another one (3) of the sheet regulating members (2 and 3).
Regarding claim 10, Figs. 1-5 show that at least one end face of the grip portion (“grip portion” in annotated Fig. 2) in the contacting direction (right in Fig. 2) has a recessed shape (step down) as viewed in a normal direction of the sheet placement surface (upper surface of element 1).
Regarding claim 11, Figs. 1-5 show that the sheet holding device is a sheet feeding tray (numbered paragraphs [0004] – [0006]).
Regarding claim 12, Figs. 1-5 show an image forming apparatus (“printer” in numbered paragraph [0004]) comprising the sheet holding device according to claim 1.
.
3.	Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0275112 (Saito) (hereinafter “Saito”).

    PNG
    media_image2.png
    469
    760
    media_image2.png
    Greyscale

Regarding claim 1, Figs. 1-7 show a sheet holding device comprising:
a sheet placement surface (upper surface of element 11) on which a sheet is to be placed; and 
a sheet regulating member (90) movable in a contacting direction (up in Fig. 4) to contact and a separating direction (down in Fig. 4) to separate from an edge of the sheet placed on the sheet placement surface (upper surface of element 11),
the sheet regulating member (90) including:

a non-grip portion (“non-grip portion” in annotated Fig. 5B) lower in height from the sheet placement surface (upper surface of element 11) than the grip portion (“grip portion” in annotated Fig. 5B),
the non-grip portion (“non-grip portion” in annotated Fig. 5B) having, on at least one end face in the contacting direction (up in Fig. 4), a slope (“slope” in annotated Fig. 5B) whose height from the sheet placement surface (upper surface of element 11) increases toward a center of the non-grip portion (“non-grip portion in annotated Fig. 5B) in the contacting direction (up in Fig. 4) or the separating direction (down in Fig. 5B).
Regarding claim 2, Figs. 1-7 show that a whole of the at least one end face of the non-grip portion (“non-grip portion” in annotated Fig. 5B) is the slope.
Regarding claim 3, Figs. 1-7 show that the slope (“slope” in annotated Fig. 5B) is a curved surface whose angle between the sheet placement surface (upper surface of element 11) and a tangent line to the slope (“slope” in annotated Fig. 5B) decreases toward the center of the non-grip portion (“non-grip portion” in annotated Fig. 5B) in the contacting direction (up in Fig. 4) or the separating direction (down in Fig. 4).
Regarding claim 4, Figs. 1-7 show that the non-grip portion (“non-grip portion” in annotated Fig. 5B) has slopes on both end faces in the contacting direction (up in Fig. 4).
Regarding claim 5, Figs. 1-7 show that the contacting direction (up in Fig. 4) and the separating direction (down in Fig. 4) of the sheet regulating member (90) are 
wherein the sheet regulating member (90) includes at least two of non-grip portions (“one non-grip portion” and “another non-grip portion” in annotated Fig. 5B), including the non-grip portion (“non-grip portion” in annotated Fig. 5B), across the grip portion (“grip portion” in annotated Fig. 5B) in the sheet conveyance direction (left in Fig. 2), and wherein a non-grip portion (“one non-grip portion” in annotated Fig. 5B) of the at least two non-grip portions (“one non-grip portion” and “another non-grip portion” in annotated Fig. 5B) upstream of the grip portion (“grip portion” in annotated Fig. 5B) in the sheet conveyance direction (left in Fig. 2) has the slopes on both end faces in the contacting direction (up in Fig. 4).
Regarding claim 6, Figs. 1-7 show that the non-grip portion (“non-grip portion” in annotated Fig. 5B) has a sheet regulating surface extending in a normal direction of the sheet placement surface on an end face on a side to contact the edge of the sheet.  
Regarding claim 7, Figs. 1-7 show that the contacting direction (up in Fig. 4) and the separating direction (down in Fig. 4) of the sheet regulating member (90) are orthogonal to a sheet conveyance direction (left in Fig. 2) in which the sheet is conveyed from the sheet placement surface (upper surface of element 11),
wherein the sheet regulating member (90) includes at least two non-grip portions (“one non-grip portion” and “another non-grip portion” in annotated Fig. 5B), including the non-grip portion (“non-grip portion” in annotated Fig. 5B), across the grip 
wherein a non-grip portion (another non-grip portion in annotated Fig. 5B) of the at least two non-grip portions downstream of the grip portion (“grip portion” in annotated Fig. 5B) in the sheet conveyance direction (left in Fig. 2) has the sheet regulating surface.
Regarding claim 10, Figs. 1-7 show that at least one end face of the grip portion (“grip portion” in annotated Fig. 5B) in the contacting direction (up in Fig. 4) has a recessed shape (bevel) as viewed in a normal direction of the sheet placement surface (upper surface of element 11).
Regarding claim 11, Figs. 1-7 show that the sheet holding device is a sheet feeding tray (Fig. 4).
Regarding claim 12, Figs. 1-7 show an image forming apparatus (50) comprising the sheet holding device according to claim 1.
Regarding claim 13, Figs. 1-7 show an image reading device (40) comprising the sheet holding device according to claim 1.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658